188 S.E.2d 723 (1972)
14 N.C. App. 614
In re Lynn Ashby McALLISTER.
No. 7226DC335.
Court of Appeals of North Carolina.
May 24, 1972.
*724 Atty. Gen. Robert Morgan and Deputy Atty. Gen. R. Bruce White, Jr., and Asst. Atty. Gen. Guy A. Hamlin for the State.
John G. Newitt, Jr., Charlotte, for defendant appellant.
HEDRICK, Judge.
Respondent contends the District Court did not have jurisdiction over the juvenile to enter the several orders involved in this proceeding.
With commendable candor the Attorney General states:
"It appears that the court was without jurisdiction over the subject juvenile and its orders, therefore, void."
"Juvenile proceedings in this State are not criminal prosecutions and a finding of delinquency in a juvenile proceeding is not synonymous with the conviction of a crime. Nevertheless, a juvenile cited under a petition to appear for an inquiry into his alleged delinquency is entitled to the constitutional safeguards of due process and fairness. In re Burrus, 275 N.C. 517, 169 S.E.2d 879; In re Alexander, 8 N.C.App. 517, 174 S.E.2d 664. These safeguards include notice of the charge or charges upon which the petition is based. In re Gault, 387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed.2d 527." In re Jones, 11 N.C.App. 437, 181 S.E.2d 162 (1971)
*725 Although the record indicates that the juvenile was present with her mother at the hearings to review the pending proceedings in September and October, 1971, and in January, 1972, and that the juvenile and her mother signed a "Waiver Of Right To Have Assigned Counsel" on 4 October, 1971, and that the juvenile was represented by her privately employed counsel at the hearing on 4 January, 1972, there is nothing in the record to show that Summons or Petition or any notice whatsoever was ever served on the juvenile, her parents, guardian, or custodian, prior to any of the hearings as required by G.S. § 7A-283. Indeed, the record does not indicate that the juvenile, her parents, guardian or custodian, were even present at the initial hearing on 8 July 1971, wherein the juvenile was adjudicated to be "an undisciplined child".
For the reasons stated, the Court was without jurisdiction to enter the order appealed from which is
Reversed.
BRITT and PARKER, JJ., concur.